Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00812-CV

                    TEXAS DEPARTMENT OF TRANSPORTATION,
                                  Appellant

                                              v.

     Naomi MARKHAM, Carrie Markham, and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-01166
                         Honorable Martha Tanner, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the negligence per se claim is
DISMISSED FOR WANT OF JURISDICTION and the remainder of the trial court’s order is
AFFIRMED.

        We order that appellees Naomi Markham, Carrie Markham, and Trevor Markham,
Individually and as the Administrator of the Estate of Joslyn Markham, Deceased, recover their
costs of appeal from appellant Texas Department of Transportation.

       SIGNED August 21, 2019.


                                               _____________________________
                                               Beth Watkins, Justice